Citation Nr: 0707300	
Decision Date: 03/12/07    Archive Date: 03/20/07

DOCKET NO.  00-20 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to enhanced dependency and indemnity 
compensation.  


REPRESENTATION

Appellant represented by:	David D. Wedemeyer, Attorney


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel



INTRODUCTION

The veteran served on active duty from July 1944 to May 1946.  
His death occurred in November 1982.  The appellant in this 
matter is the veteran's surviving spouse. 

This matter was most recently before the Board of Veterans' 
Appeals (Board) in December 2002 (with corrections thereof in 
March 2003), at which time it was remanded to the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, so that initial development and adjudication of 
the appellant's claim for enhanced dependency and indemnity 
compensation (DIC) could be undertaken.  Such claim was then 
denied by the RO in its rating decision of April 2004, 
following which an appeal was timely initiated and perfected.  
The case has since been returned to the Board for appellate 
review.  

Received by the Board in January 2007 was the appellant's 
motion to advance her appeal on the Board's docket.  Such 
motion was granted by the Board in February 2007 and 
expedited consideration has followed.  

The appeal is REMANDED to the RO via the VA's Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the appellant if further action is required on her part.


REMAND

This matter has been developed and adjudicated on the basis 
of the appellant's entitlement to enhanced DIC under the 
provisions of 38 U.S.C.A. §§ 1311, 1318 and their 
implementing regulations.  Under the holding in Rodriguez v. 
Nicholson, 19 Vet. App. 275 (2005), claims for DIC under 
38 U.S.C.A. § 1318 that were pending on January 21, 2000, are 
entitled to be considered under the theory of hypothetical 
entitlement.  Under that theory, a surviving spouse may 
establish entitlement to DIC by showing that the veteran 
hypothetically would have been entitled to a total rating for 
a service-connected disability, either schedularly or by 
individual unemployability, for the requisite period if the 
veteran had successfully applied for such a rating while 
alive.

Section 5103(a) requires the Secretary to notify a §1318 DIC 
claimant of any information and evidence not of record that 
is necessary to substantiate the §1318 DIC claim, including 
the information and evidence necessary to substantiate a 
§1318 DIC claim on the basis that the veteran was 
hypothetically entitled to receive disability compensation 
for a service-connected disability rated totally disabling 
for at least 10 years prior to his death.  Rodriguez v. 
Nicholson, 19 Vet. App. at 292 (2005); see 38 U.S.C.A. 
§ 1318(b).  

In this instance, notice under the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 
9, 2000), was attempted by the RO through its November 2003 
correspondence to the appellant.  Therein, she was advised, 
among other things, that under 38 U.S.C.A. § 1311 she needed 
to produce information or evidence that the veteran had 
service-connected disabilities rendering him totally disabled 
continuously during the eight-year immediately preceding his 
death.  Notice as to the appellant's § 1318 was as follows, 
in total:

That the law permits "enhanced DIC benefits" 
based on disabilities permitting payment of 
compensation benefits on the basis of 38 USC 
1318.

The §1318 notice falls far short of the Rodriguez requirement 
cited above, particularly in light of the Board's May 2001 
action in denying entitlement of the appellant to accrued 
benefits on the basis of clear and unmistakable error (CUE) 
in a rating decision of January 18, 1980, in which 
entitlement to service connection for a hernia and 
thrombophlebitis was denied.  

As for the question of whether the first-notice-requirement 
error here was prejudicial, the United States Court of 
Appeals for Veterans Claims has held that any error regarding 
the first notice requirement is of the type that has the 
"natural effect" of producing prejudice.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 122.  The error here is 
specifically prejudicial in terms of the pleading 
requirements set out in Cole v. West, 13 Vet. App. 268 (1999) 
(a CUE claimant under §1318 must offer at least the date or 
approximate date of the decision sought to be attacked 
collaterally, or otherwise provide sufficient detail so as to 
identify clearly the subject prior decision, and must 
indicate how, based on the evidence of record and the law at 
the time of the decision being attacked, the veteran would 
have been entitled to have prevailed so as to have been 
receiving a total disability rating for ten years immediately 
preceding the veteran's death; a claimant alleging 
hypothetical claimant under §1318 must set forth how, based 
on the evidence in the veteran's claims file, or under VA's 
control, at the time of the veteran's death and the law then 
applicable, the veteran would have been entitled to a total 
disability rating for the ten years immediately preceding the 
veteran's death.)

In light of the foregoing, remand is deemed to be necessary 
for corrective action.  See Stegall v. West, 11 Vet. App. 
268, 270 (1998).  Accordingly, this matter is REMANED for the 
following actions:

1.  Consistent with the provisions of 38 
U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2006), the appellant 
must be provided notice of what 
additional information and evidence are 
still needed to substantiate her claim 
for enhanced DIC under the provisions of 
38 U.S.C.A. §§ 1311, 1318, including but 
not limited to notice of the requirements 
of §1318 and the specific pleading 
requirements of Cole, supra.  The 
appellant must also be notified of what 
portion of that evidence VA will secure, 
and what portion she herself must submit 
and she must be advised to submit all 
pertinent evidence not already on file 
that is held in her possession.  The 
appellant must also be informed that, if 
requested, VA will assist her in 
obtaining relevant evidence, provided 
that she furnishes sufficient, 
identifying information and written 
authorization.  

Depending on the response received from 
the appellant any and all assistance due 
her must then be afforded.  

2.  Lastly, the appellant's claim for 
enhanced DIC under 38 U.S.C.A. §§ 1311, 
1318, must be readjudicated based on a de 
novo review of all pertinent evidence and 
consideration of all pertinent legal 
criteria.  If the benefit sought on 
appeal is not granted to the appellant's 
satisfaction, she and her attorney must 
be furnished with a supplemental 
statement of the case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant need take no action until she is notified.  She 
has the right to submit additional evidence and argument on 
the matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  The purpose of this remand is to 
obtain additional evidentiary and procedural development.  No 
inference as to the 



outcome of this matter should be drawn from the actions 
requested.



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).




